COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-072-CV


IN THE INTEREST OF J.L.M., A CHILD


                                    ------------

           FROM THE 325TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant J.L.M. attempts to appeal from a final order in a suit affecting

the parent-child relationship, ordering him to pay retroactive child support for

his child, J.L.M. Because his notice of appeal was untimely filed, we dismiss

the appeal for want of jurisdiction.

      The trial court signed the judgment at issue on January 7, 2009.

Accordingly, J.L.M.’s notice of appeal was due thirty days later on February 6,

2009. See Tex. R. App. P. 26.1 (providing that the notice of appeal must be


      1
          … See Tex. R. App. P. 47.4.
filed within thirty days after the judgment is signed). J.L.M. filed his notice of

appeal on February 25, 2009.

      On March 10, 2009, we notified J.L.M. of our concern that this court

may not have jurisdiction over the appeal and informed him that unless he or

any party desiring to continue the appeal filed with the court a response by

March 20, 2009, showing grounds for continuing the appeal, this appeal would

be dismissed for want of jurisdiction.2     See Tex. R. App. P. 42.3(a), 44.3;

Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). We have received no

response. Accordingly, we dismiss the appeal for want of jurisdiction. See

Tex. R. App. P. 42.3(a), 43.2(f).




                                                  PER CURIAM

PANEL: MCCOY, J.; CAYCE, C.J.; and MEIER, J.

DELIVERED: April 23, 2009




      2
        … There were also some deficiencies with J.L.M.’s notice of appeal,
which we requested he correct with an amended notice of appeal to be filed no
later than March 20, 2009.

                                        2